Name:            Collins, J
                                           Case 20-12681                Doc 49-5              Filed 12/28/20      Page 1 of 1
                                                                                                        Date: 12/10/2020
Loan                                                                    Filed Bankruptcy 03/01/20            Time: 14:08




                                   Post-Petition
Date Posted to                       Due Date      Post-Petition
   Account           Amount Paid   (Applied To)    Amount Due      Suspense Funds (+/-)   Suspense Balance                              Comments

                                                                                                    $0.00
  07/09/19       $            -                                    $              -       $           -

                                    04/01/20        $5,615.34                                                First pp pmt @: $5,615.34 4/1/2020
                                    05/01/20        $5,615.34
                                    06/01/20        $5,615.34
                                    07/01/20        $5,615.34
                                    08/01/20        $5,615.34
                                    09/01/20        $5,615.34
                                    10/01/20        $5,615.34
                                    11/01/20        $5,615.34
                                    12/01/20        $5,669.38                                                Pmt Change @: $5,669.38 12/1/2020
                                     Totals:       $50,592.10                                                PP Delinquency: $50,592.10
                                                                                                             Less Suspense: $0.00
                                                                                                             Total needed to cure delinquency: $50,592.10
